Case 2:18-cr-20439-NGE-DRG ECF No. 171, PageID.1454 Filed 06/14/21 Page 1 of 4




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


UNITED STATES OF AMERICA,
             Plaintiff,                               Case No. 18-20439
v.                                                    Honorable Nancy G. Edmunds


SEEMA BARNWAL,
             Defendant.
_______________________________/

 OPINION AND ORDER DENYING MOTION FOR COMPASSIONATE RELEASE [169]

      Defendant Seema Barnwal is currently in the custody of the Federal Bureau of

Prisons (“BOP”) at FCI Dublin in Dublin, California. The matter is before the Court on

Defendant’s motion for compassionate release. (ECF No. 169.) Defendant filed then

voluntarily dismissed two previous motions for home confinement or deportation. (ECF

No. 157, 163.) The Government filed a response in opposition to her first motion and that

response is also sufficient for purposes of opposing the present motion. (ECF No. 160.)

The Court has reviewed the record including the pleadings and exhibits and finds that a

hearing is not necessary. For the reasons set forth below, the Court DENIES Defendant’s

motion for compassionate release. (ECF No. 169.)

I.    Background

      Defendant was a licensed occupational therapist and home health company owner

who engaged in a conspiracy to defraud the Medicare program and pay illegal kickbacks

in exchange for patient referrals to her home health company. On July 24, 2019, she

pleaded guilty to one count of conspiracy to commit health care fraud in violation of



                                           1
Case 2:18-cr-20439-NGE-DRG ECF No. 171, PageID.1455 Filed 06/14/21 Page 2 of 4




18 U.S.C. § 1349. On October 8, 2020, this Court sentenced her to a below-guideline one

year and one day custodial sentence. Her projected release date is September 16, 2021.

      Defendant is a citizen of India and will be deported there upon her release from

prison. In July of 2019, Defendant sent her teenage son to reside with relatives in India

while Defendant and her husband were incarcerated. Defendant now moves the Court

for compassionate release so that she may be deported and join her son more quickly.

Defendant also has concerns regarding the COVID-19 pandemic, both in FCI Dublin and

in India where her son currently resides without either parent.

II.   Analysis

      The compassionate release provision set forth in § 3582(c)(1)(A) allows district

courts to reduce a term of imprisonment for “extraordinary and compelling reasons.” See

United States v. Jones, 980 F.3d 1098, 1100 (6th Cir. 2020). Historically, only the BOP’s

Director could bring a motion under this provision, but Section 603(b) of the First Step

Act—titled “[i]ncreasing the use and transparency of compassionate release”—removed

the BOP from this gatekeeper role and amended § 3582(c)(1)(A). Jones, 980 F.3d at

1104-05 (citing First Step Act of 2018, Pub. L. 115-391, 132 Stat. 5194, 5239). A

defendant may now bring a motion for compassionate release on her own behalf after (1)

exhausting the BOP’s administrative process, or (2) thirty days have passed from the

warden’s receipt of a request for release from the defendant—whichever is earlier. Id. at

1105. Defendant has satisfied this requirement by waiting 30 days after her April 15, 2021

request to the warden to file her present motion. (ECF No. 170-1 *SEALED* ,

PageID.1449.)




                                            2
Case 2:18-cr-20439-NGE-DRG ECF No. 171, PageID.1456 Filed 06/14/21 Page 3 of 4




       District courts in this circuit analyze compassionate release motions by engaging

in a “three-step inquiry.” Jones, 980 F.3d at 1101. Courts must (1) consider whether

“extraordinary and compelling reasons warrant [a sentence] reduction;” (2) “ensure that

such a reduction is consistent with applicable policy statements issued by the Sentencing

Commission;” and (3) “consider all relevant sentencing factors listed in 18 U.S.C.

§ 3553(a).” United States v. Elias, 984 F.3d 516, 518 (6th Cir. 2021) (quoting Jones, 980

F.3d at 1101). The Sixth Circuit has held that the Sentencing Commission’s policy

statement in U.S.S.G. § 1B1.13 is not an applicable policy statement for compassionate

release motions brought directly by defendants. Id. at 519. Thus, in such cases, a court

need not consider § 1B1.13 and has the discretion to define “extraordinary and

compelling.” Id. at 519-20.

       Defendant has failed to provide extraordinary and compelling reasons that would

warrant early release. While the Court sympathizes with Defendant, the situation she finds

herself in is the direct result of her criminal actions. Moreover, the Court took both the

COVID-19 pandemic and Defendant’s role as a mother into account at sentencing and

sentenced Defendant well below the applicable guideline range. An analysis of the

§ 3553(a) factors therefore indicates no further reductions of Defendant’s sentence are

warranted.

III.   Conclusion

       For the foregoing reasons, IT IS HEREBY ORDERED that Defendant’s motion for

compassionate release (ECF No. 169) is DENIED.

       SO ORDERED.                s/Nancy G. Edmunds
                                  Nancy G. Edmunds
                                  United States District Judge
Dated: June 14, 2021

                                            3
Case 2:18-cr-20439-NGE-DRG ECF No. 171, PageID.1457 Filed 06/14/21 Page 4 of 4




I hereby certify that a copy of the foregoing document was served upon counsel of record
on June 14, 2021, by electronic and/or ordinary mail.

                                 s/Lisa Bartlett
                                 Case Manager




                                           4
